Citation Nr: 0608715	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  02-04 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of an appendectomy.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 





INTRODUCTION

The veteran served on active duty from September 1943 to May 
1946.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the RO 
that denied a compensable disability rating for service-
connected residuals of an appendectomy.  The veteran timely 
appealed.

In July 2003 and in November 2005, the Board remanded the 
matter for additional development.

Also in November 2005, VA's Appeals Management Center (AMC) 
declined to reopen claims for service connection for 
depressive neurosis and for umbilical hernia, on the basis 
that new and material evidence had not been received.  The 
record reflects no notice of disagreement, with that rating 
decision, and each of the issues has not been certified for 
appellate consideration.  As such, the issues are not in 
appellate status and will not be addressed by the Board.  


FINDING OF FACT

Residuals of the veteran's appendectomy consist of a 
scar on the anterior surface of the veteran's trunk; 
the scar is superficial, non-tender, and covers an area 
less than 39 square centimeters; the scar does not 
limit motion, and does not limit the function of the 
affected part.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of an appendectomy are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.20, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2002 & 2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).
 
Through the April 2002 statement of the case (SOC), the May 
2005 and January 2005 supplemental SOCs (SSOCs), and the 
August 2001, January 2003, March 2004, and January 2005 
letters, the RO and AMC notified the veteran of the 
applicable rating criteria for an increased rating.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claim.

VA's March 2004 and January 2005 letters notified the veteran 
of what evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, particularly, medical 
records, if he gave VA enough information about such records 
so that VA could request them from the person or agency that 
had them.  The letters requested that he provide the names 
and addresses of medical providers, the time frame covered by 
the records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.

The January 2005 letter also told him to send information or 
evidence in his possession.  38 C.F.R. § 3.159(b).  

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication.  His claim was 
fully developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The veteran was not provided with notice as to an effective 
date for the award of benefits on appeal for residuals of an 
appendectomy.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board finds no prejudice to the veteran in 
proceeding without such notice.  The claim is being denied 
and, thus, no effective date is being set.  Any question as 
to the appropriate effective date to be assigned is rendered 
moot and the lack of notice does not affect the fundamental 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO or AMC has obtained copies of the 
veteran's service medical records and outpatient treatment 
records, and has arranged for the veteran to undergo VA 
examinations in connection with the claim on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.  He has also 
been afforded necessary examinations.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claim; and he has been 
afforded all needed examinations; further assistance would 
not be reasonably likely to substantiate the claim, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

Service connection has been established for residuals of an 
appendectomy, effective August 20, 1979.

The RO has rated the appendectomy residuals as noncompensable 
under 38 C.F.R. § 4.118, Diagnostic Code 7805, pertaining to 
scars.

During the course of this appeal, VA revised the criteria for 
evaluation of skin disabilities, to include scars, effective 
on August 30, 2002.  67 Fed. Reg. 49590 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2005)).  The revised rating 
criteria are not applicable to the period prior to their 
effective date, while VA must consider the applicability of 
the revised and former versions of the rating criteria for 
the period after the effective date of the change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. Reg. 
25,179 (2004).

While VA has revised the criteria for evaluation of skin 
disabilities, there has been no significant change to the 
former criteria of 38 C.F.R. § 4.118, Diagnostic Code 7805 
(in effect when the veteran filed his claim and prior to 
August 30, 2002).

Prior to August 30, 2002, a 10 percent evaluation was 
provided for scars that were superficial, tender, or painful 
on objective demonstration under 38 C.F.R. § 4.118, 
Diagnostic Code 7804; or for scars that were superficial, 
poorly nourished with repeated ulcerations, under 38 C.F.R. § 
4.118, Diagnostic Code 7803.

The revised rating criteria, similarly, provide a 10 percent 
rating for superficial scars that are painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  For a scar 
that is not on the head, face, or neck to be rated 10 percent 
disabling, the scar would have to have an area exceeding 6 
square inches or 39 square centimeters, or there would have 
to be limitation of function of a body part affected by the 
scar.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2005).

A deep scar is one that is associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 
(2).  A scar at a location other than the head, face, or neck 
that is deep or that causes limitation of motion would have 
to have an area exceeding 39 square centimeters to warrant a 
10 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7801.

A superficial scar is one that is not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note (2).  A scar at a location other than the 
head, face, or neck that is superficial and that does not 
cause limitation of motion would have to have an area 
exceeding 929 square centimeters to warrant a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

A 10 percent rating may be assigned for a scar that is 
unstable, that is painful on examination, or that limits the 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805.
 
The veteran contends that he has scars on the inside of his 
stomach, from both the appendectomy and a hernia operation 
that had been conducted simultaneously; and that the inner 
lining of his stomach continued to cause pain and 
nervousness, and limited his activities.

Service medical records show that the veteran underwent an 
appendectomy in March 1945.  During the operation, an 
umbilical defect of 3/4-inch in diameter was detected, and an 
umbilical herniorrhaphy was performed.  Records show that the 
veteran's post-operative convalescence was uneventful.

The post-service treatment records show no evidence of a 
recurrent hernia.

A March 2001 report of an upper gastrointestinal and small 
bowel series includes findings of large diverticula; no other 
significant abnormality has been detected.

The report of an August 2001 VA examination reveals that the 
veteran's surgical scar measured 7 centimeters, and at the 
crest measured .5 centimeters.  The scar was white and non-
tender.  The examiner attributed the veteran's abdominal pain 
to diverticula and not the scar.

Records show that the veteran complained of recurrent bouts 
of abdominal pain associated with nausea and vomiting in June 
2004.  An ultrasound revealed multiple mobile gallstones 
within the gallbladder.

The report of a December 2005 VA examination reflects that 
the veteran had been actively treated for diverticular 
disease and gastritis.  He was currently on medication and no 
longer had abdominal discomfort.  On examination, the scar 
measured 3/8's of an inch wide and five inches in length; 
there was no tenderness on palpation, no inflammation, no 
edema, and no ulceration.  The scar was depressed 1/2-inch when 
standing, and 1/4-inch when lying down.  The texture of the 
scar was normal, and it did not adhere to underlying tissue; 
there was no tissue loss.  Nor did the scar result in 
limitation of motion or in any loss of function.

The Board notes that service connection is not in effect for 
diverticular disease, gastritis, gallstones, or nervousness.  
As such, symptoms attributable to non-service-connected 
disabilities may not be considered in the evaluation of the 
service-connected residuals of an appendectomy.  38 C.F.R. § 
4.14.

Despite the veteran's contention that his residuals are 
painful, the objective medical evidence, consisting of VA 
examinations and treatment records, does not show any 
findings of a painful or tender scar.  Nor is there any 
objective evidence that the scar has been poorly nourished, 
unstable, or has repeatedly ulcerated, and there is no 
evidence of any pain on examination.  In this regard, both 
the August 2001 and December 2005 examiners found no 
tenderness to palpation.

The appendectomy residuals are manifested by a scar that is 
superficial, and covers an area significantly less than 39 
square centimeters.  The scar has not been shown to limit 
motion, or to limit the function of the veteran's anterior 
surface trunk.  Hence, the veteran's residuals of an 
appendectomy do not meet the criteria for a compensable 
disability rating under the former or revised rating 
criteria.  Therefore, the preponderance of the evidence is 
against a compensable disability rating for the service-
connected residuals of an appendectomy.

Additionally, there is no showing that the appendectomy 
residuals have resulted in so exceptional or unusual a 
disability picture at any time, so as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in the April 
2002 SOC).  In this regard, the Board notes that the 
veteran's residuals of an appendectomy have not been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards at any time during the appeal period.

The veteran has not been employed during the appeal period.  
His residuals of an appendectomy, therefore, do not cause 
marked interference with current employment.  He has not 
undergone any period of hospitalization for any residuals of 
an appendectomy during the appeal period.  In the absence of 
evidence of any of the factors outlined above, the criteria 
for referral for consideration of an extraschedular rating 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A compensable disability rating for residuals of an 
appendectomy is denied.

____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


